UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-7040


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

HILTON THOMAS,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:97-cr-00355-WMN-3; 1:11-cv-01932-WMN)


Submitted:   December 20, 2011             Decided:   December 23, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hilton Thomas, Appellant Pro Se.             Robert Reeves Harding,
Assistant United States Attorney,          Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Hilton       Thomas    seeks   to    appeal       the    district      court’s

order construing his “First Amendment Petition,” as a successive

28 U.S.C.A. § 2255 (West Supp. 2011) motion, and dismissing it

for lack of jurisdiction.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.      § 2253(c)(1)(B)          (2006).             A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies        this      standard        by      demonstrating        that

reasonable      jurists       would      find     that     the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies      relief     on     procedural         grounds,       the       prisoner     must

demonstrate     both       that    the   dispositive          procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                     Slack, 529 U.S. at 484-85.

We   have   independently          reviewed     the    record       and    conclude    that

Thomas has not made the requisite showing.                      Accordingly, we deny

a    certificate     of     appealability       and    dismiss       the    appeal.      We

dispense     with     oral     argument       because      the       facts    and     legal



                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3